                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


SOLA THOMAS and
CHARLES THOMAS                                                        PLAINTIFFS

V.                                        4:17CV00586 JM

DOLLAR RENT A CAR, et al,                                             DEFENDANTS



                                    ORDER OF DISMISSAL

       The Court has been notified that the parties have reached a settlement. The Complaint and

all claims against the Defendants are hereby dismissed with prejudice. The Court retains complete

jurisdiction for 30 days to resolve issues related to the settlement if necessary. All pending motions

are moot and the trial scheduled for September 30, 2019 is cancelled. The Clerk is directed to close

the case.

       IT IS SO ORDERED this 29th day of July, 2019.




                                               James M. Moody, Jr.
                                               United States District Judge
